Exhibit 10.1
 

CONFIDENTIAL  [img001.jpg]

 
December 19, 2013



Relativity Sports, LLC
345 North Maple Drive, Suite 205
Beverly Hills, CA 90210


Attention: Josh Swartz


Re:
Letter of Intent regarding proposed relationship between MoPals.com, Inc. and
Relativity Sports, LLC



Dear Mr. Swartz,


MoPals.com, Inc. (“MoPals”) is interested in entering into a relationship with
Relativity Sports, LLC (“Relativity”), whereby Relativity will provide certain
services in connection with its athletes’ participation in endorsing MoPals’
brand (the “Proposed Relationship”).


This letter of intent establishes a framework for the Proposed Relationship and
is intended to facilitate the negotiation of a definitive agreement between
MoPals and Relativity on the terms and conditions outlined in Schedule “A”
attached hereto, in addition to customary representations, warranties, covenants
and conditions (the “Definitive Agreement”).  This letter of intent is an
expression of the present intention of the parties to explore the Proposed
Relationship.  Except for the obligations set forth in paragraphs 1 through 6
hereof, which are intended to be legally binding, no other liability or
obligation of any nature is intended to be created hereby.  For greater
certainty the terms proposed in Schedule “A” and Schedule “B” are not binding on
the parties hereto.


1.
Exclusive Dealing



In consideration of MoPals incurring substantial time, effort and expense in
investigating and evaluating the Proposed Relationship, Relativity agrees that
for the period from the date first written above up to and including 60 calendar
days (the “Exclusivity Period”):


(a)    Relativity and MoPals shall deal exclusively with each other in
connection with the Proposed Relationship; and


(b)    Relativity and MoPals shall not, directly or indirectly, whether through
any of their respective officers, directors, partners, employees, shareholders,
affiliates, agents or other representatives encourage or solicit any offers,
inquiries or proposals by, or engage in any discussions or negotiations with,
any person concerning the Proposed Relationship.


 
 

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL  [img001.jpg]

 
2.
Facilitation of Player Negotiations



Relativity accepts that MoPals will enter into negotiations with some of
Relativity’s athletes with the objective of entering into definitive agreements
for the endorsement of MoPals’ loyalty program and social media network
(“Endorsement Agreements”) during the Exclusivity Period.  The parties hereto
acknowledge that the Endorsement Agreements will contain terms similar to those
listed in Schedule “B” attached hereto.


Relativity agrees to facilitate the negotiations between MoPals and its athletes
in relation to the Endorsement Agreements during the Exclusivity Period.  Mopals
shall negotiate exclusively through Relativity with regards to the Endorsement
Agreements.


3.
Confidentiality



“Confidential Information” as used in this letter of intent shall mean all
information disclosed by the one party hereto (the “Disclosing Party”) to the
other (the “Receiving Party”), regardless of whether it is marked confidential
or whether it is conveyed in writing or orally, that relates to the business,
property or services of the Disclosing Party and its business partners,
affiliates or clients, including, without limitation, business books, business
records, financial information, trade secrets, identity of business contacts,
intellectual property rights, know-how, marketing information, competitive
plans, and strategies.


Confidential Information shall not include information that: (i) is, or at any
time becomes, part of the public domain other than by a breach of this letter of
intent or by a third party’s breach of any confidentiality obligation in respect
of the Confidential Information; (ii) becomes available to the Receiving Party
on a non-confidential basis from a source other than the Disclosing Party,
provided that the source is not bound with respect to that information by a
confidentiality agreement with the Receiving Party or its clients or is
otherwise prohibited from transmitting that information by a contractual, legal
or other obligation; (iii) was in the Receiving Party’s possession prior to
disclosure of the same by the Disclosing Party; or (iv) has been disclosed by
the Disclosing Party to a third party who is not obligated to protect such
information as confidential.


The Receiving Party agrees to not use any Confidential Information for any
reason during the Exclusivity Period other than for investigating, evaluating
and negotiating the Proposed Relationship and any Endorsement Agreements with
Relativity’s athletes.


The Receiving Party shall not disclose the Confidential Information to any third
party, excluding Relativity’s clients and both parties’ advisors on the Proposed
Relationship, without the prior written consent of the Disclosing Party and will
protect such information from being disclosed to any third party, except those
mentioned above, for a period of three years after the termination of the
Exclusivity Period.


All Confidential Information shall be and remain the property of the Disclosing
Party and shall be destroyed or returned by the Receiving Party to the
Disclosing Party upon written request.  If the Receiving Party is requested or
required by judicial, administrative or regulatory process to disclose any
Confidential Information, the Receiving Party shall promptly notify the
Disclosing Party of such request or requirement, so that the Disclosing Party
may seek an appropriate protective order. This paragraph 3 shall survive the
termination of this letter of intent and any termination of the negotiation
period by either party hereto.
 
 
2

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL  [img001.jpg]

 
4.
No Publicity



Except as required by law, no public announcement or press release concerning
the Proposed Relationship shall be made by either party hereto without the prior
mutual written consent of the parties hereto, except as required by securities
law.


5.
Termination of Negotiation Period



Each of the parties hereto is free to withdraw from further discussions and
negotiations at any time and for any reason prior to the execution of the
Definitive Agreement by giving fifteen days’ written notice to the other.


6.
Transaction Costs



Each of the parties hereto shall bear its own costs relating to the Proposed
Relationship, the Definitive Agreement, Endorsement Agreements and any matter
related thereto or to this letter of intent, unless otherwise agreed to in the
aforementioned Agreements.
 
7.
Schedules

 
MoPals and Relativity acknowledge and agree that the terms and conditions in
Schedule “A” and Schedule “B” reflect their current understanding of the
contemplated relationship but they do not constitute a legally binding or
enforceable agreement.


If Relativity agrees with the foregoing, please deliver a signed copy of this
letter to the undersigned.



 
Yours truly,
     
MOPALS.COM, INC.
       
By:
   
Name:
Alex Haditaghi
 
Title:
CEO

 
 
3

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL  [img001.jpg]

 
Agreed to as of the date first written above:



 
RELATIVITY SPORTS, LLC
       
By:
   
Name:
Josh Swartz
 
Title:
President

 
 
4

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL  [img001.jpg]

 
SCHEDULE “A”


NON-BINDING TERMS AND CONDITIONS OF THE PROPOSED RELATIONSHIP


1.
Definitions.



All capitalized terms used in this Schedule “A”, which are undefined, shall have
the meaning given to that term in the letter of intent to which this Schedule
“A” is attached.


2.
Covenants of Relativity.



Relativity will provide consulting services to MoPals, including with respect to
a capital raise and product placement in movies for MoPals related merchandise,
as well as general marketing of the MoPals brand and assistance negotiating
Endorsement Agreements with Relativity’s athletes.


3.
Covenants of MoPals.



MoPals will dedicate social media strategists, creative designers and software
and web engineers to assist Relativity and its clients in growing its social
media exposure on Facebook, Twitter, MoPals and all new and upcoming platforms.


4.
Announcement and Launch Period.



The parties will announce their relationship on a mutually agreeable date,
currently set at [February 1, 2014], but in no case shall the announcement occur
prior to the full execution of the Definitive Agreements and Endorsement
Agreements unless otherwise required by securities law.


The launch period of the relationship will begin on [February 14, 2014] and end
on [May 14, 2014], or such other dates as mutually agreed by the parties hereto.


5.
Dedicated Contacts.



Relativity and MoPals will each provide dedicated contacts to manage the
relationship.


6.
Board of Directors.



MoPals will appoint an executive officer of Relativity to its board of
directors.


7.
Share Subscription.



MoPals will issue 3,000,000 shares to Relativity (these shares shall be in
addition to any shares issued to Relativity’s athlete clients) upon execution of
the Definitive Agreement and Endorsement Agreements with each of the athletes
listed in section 5 of Schedule “B”.


Proposed details for equity:


 
-
1 million shares vested at the beginning of each contract year for 3 years

 
-
After vest period, shares are eligible to be sold

 
-
No dilution provision

 
-
If MoPals is acquired, sold, merged, reorganized, etc. where a new entity or
person controls the majority of the outstanding voting securities, the full
share allotment is deemed to be earned

 
 
5

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL  [img001.jpg]

 
8.
Exclusivity.



MoPals will not enter into a relationship with any other sports agency or
athlete management company in connection with an endorsement by such agency’s
athletes during the term of the Definitive Agreement.


Relativity will not enter into an endorsement relationship with any third party
loyalty programs that may be in competition with MoPals or that may involve the
promotion of or generation of sign-ups for third party social media sites and
networks.


Relativity will not facilitate its athletes’ endorsement or promotion of any
third party loyalty programs that may be in competition with MoPals or that may
involve the promotion of, or the generation of, sign-ups for third party social
media sites and networks.


9.
Term and Termination.



The term of the agreement is set to begin on [February 1, 2014] and to end on
[February 1, 2017] unless amended by mutual agreement of the parties hereto.


10.
Condition of Closing.



The execution of one or more of the Endorsement Agreements is a condition
precedent to the execution of the Definitive Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL  [img001.jpg]

 
SCHEDULE “B”
TERMS AND CONDITIONS OF ENDORSEMENT AGREEMENTS


[REDACTED]
 
7

--------------------------------------------------------------------------------